Broyles, C. J.
1. The excerpts from the charge of the court which are complained of, when considered in connection with the remainder of the charge and the facts of the case, disclose no material error.
2. The ground of the motion for a new trial complaining of the admission of certain testimony is too incomplete to be considered by this court, since the question of the materiality of the evidence admitted can not be decided without a reference to other parts of the record. Thompson v. State, 118 Ga. 330 (2) (45 S. E. 410); Smith v. State, 126 Ga. 803 (2) (55 S. E. 1024).
3. The remaining ground of the amendment to the motion for a new trial, and the general grounds of the motion, are not argued or insisted upon in the brief of counsel for the plaintiff in error, and therefore are treated as abandoned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.